DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is Non-Final Office Action in response to application filed on October 10, 2019 in which claims 1-18 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on October 10, 2019 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a managed query execution platform. Therefore, Step 1 is satisfied for claims 1-18. Step 2A Prong One: The independent claim recites query execution platform comprising: computing machines, storage devices and communication fabric to configure to maintain indexed view and execute queries on the indexed view.
These observations “maintain query request” or evaluations are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. The a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of processing request in data indexed view using the computer components as a tool. While this type of automation improves the data view of information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Claims 2-18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 9-12 of copending Application No. 16597984 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.
The following table shows the claims in ‘974 that are rejected by corresponding claims in ‘984.
Claims Comparison Table:
  ‘974	   ‘984
1-2, 6   1
5	4
7	5
11	9
12	10
13	11
14	12

Instant application  #16/597,974
Application # 16/597,984



















Claim 1. a managed query execution platform, comprising: a plurality of computing machines; a plurality of storage devices; and a communication fabric configured to allow communication of the plurality of computing machines with the plurality of storage devices over a storage communication protocol, wherein the plurality of storage devices are configured to maintain at least one indexed view, and wherein the plurality of computing machines are configured to execute queries on the at least one indexed view. 

11. The managed query execution platform of claim 10, wherein each of the computing machines is a configured to synchronize data between the indexed view and data stored in the at least one data lake. 

12. The managed query execution platform of claim 11, wherein the synchronization is performed in real-time or at near real-time. 

13. The managed query execution platform of claim 11, wherein the synchronization is further configured to detect changes in the data stored in the at least one data lake. 

14. The managed query execution platform of claim 1, wherein the queries include SQL queries and commands. 

15. The managed query execution platform of claim 1, wherein at least one of the plurality of computing machines is configured to orchestrate 





4. The method of claim 1, wherein the indexed view is segmented into a series of ordered vertical segments, wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view. 

5. The method of claim 4, wherein the local indexes provide for indexing a plurality of data chunks of a respective column, wherein the plurality of data indexes are independent of each other. 

7. The method of claim 1, wherein the indexed view is managed by a managed query execution platform, wherein the managed query execution platform includes: a plurality of computing machines; a plurality of storage devices; and a communication fabric allowing the communication of the plurality of computing machines to the plurality of storage devices over a storage communication protocol, wherein the plurality of storage devices are configured to maintain the indexed view. 

9. The method of claim 8, further comprising: synchronizing data between the indexed view and data stored in the at least one data lake. 

10. The method of claim 9, wherein the synchronization is performed in real-time or at near real-time. 



12. The managed query execution platform of claim 1, wherein the input query is any one of: an SQL query and an SQL command. 



Regarding claim 1 of the ‘974 application, this claim is directed toward the same subject matter as claim 7 of the ‘984 application, except the “verifying a global index to locate segments of the indexed view, verifying a plurality of local indexes to locate data chunks containing values related to the plurality of statements…” has been omitted. Given the fact that the ‘974 invention has broader applications where the verifying global and local index may not be need to maintain indexed view on the query platform. It would have been obvious to one of ordinary skill in the art to use the ‘974 invention it would have been to accommodate an obvious need.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsirogiannis et al. (US 20170206256 A1).

(Fig 1A; ¶[0077] and [0087], Tsirogiannis), comprising: 
a plurality of computing machines (compute cloud 108, Fig 1A; ¶[0129], Tsirogiannis); 
a plurality of storage devices (storage cloud 116 and storage devices 120 and 124, Fig 1A, Tsirogiannis); and 
a communication fabric (communication 100-104, Fig 1A, Tsirogiannis) configured to allow communication of the plurality of computing machines (Fig 1A;¶[0077] and [0087], Tsirogiannis) with the plurality of storage devices (storage cloud 116 and storage devices 120 and 124, Fig 1A, Tsirogiannis),  and a communication fabric (communication 100-104, Fig 1A, Tsirogiannis) over a storage communication protocol (Fig.1A; ¶[0206]-[0207], Tsirogiannis), wherein the plurality of storage devices are configured to maintain at least one indexed view (¶[0206]-[207] and [0231], Tsirogiannis, i.e., materialized view corresponding to “indexed view”), and wherein the plurality of computing machines are configured to execute queries on the at least one indexed view (Fig 1A;¶[0077], [0087] and [0231], Tsirogiannis). 
Regarding claim 2, wherein the at least one indexed view is a presentation of customer data stored in a data source (¶[0070] and [0129], Tsirogiannis). 
Regarding claim 3, wherein the indexed view comprises: a plurality of data chunks and the index information (¶[0373] and [0384], Tsirogiannis). 
Regarding claim 4, wherein each of the plurality of computing machines further comprises: a query engine configured to parse each of the queries into a plurality of statements  (¶[0012] and [0222], Tsirogiannis) and schedule execution of the parsed statements (¶0222] and [0325], Tsirogiannis); and an indexing engine configured to process the parsed statements (¶0222] and [0325], Tsirogiannis), wherein the indexing engine is further configured to generate index information (¶0222] and [0261]-[263], Tsirogiannis). 
Regarding claim 6, wherein the index information includes at least one local index per data chunk (¶[0185] and [0210], Tsirogiannis), at least one meta-index per column (¶[0034] and [0092], Tsirogiannis), and at least one global index per the entire indexed view (¶[0179], [0184]-[0186], and [0227], Tsirogiannis). 
Regarding claim 7, wherein the managed query execution platform is further configured to: access local indexes indexing a plurality of data chunks of a respective column in parallel (¶[0364] and [0370], Tsirogiannis), wherein the plurality of data indexes are independent of each other (¶[0364] and [0370], Tsirogiannis). 
Regarding claim 8, wherein each of the plurality of storage devices includes at least a solid-state persistent drive (¶[0220], Tsirogiannis). 
Regarding claim 9, wherein each of the plurality of storage devices includes a plurality of non-volatile memory pages, wherein each memory page maintains at least one of: a local index and a data chunk (¶[0077] and [0282], Tsirogiannis). 
Regarding claim 10, wherein the data source is at least one data lake (¶[0179], [0184]-[0186], and [0227], Tsirogiannis). 
Regarding claim 11, wherein each of the computing machines is a configured to synchronize data between the indexed view and data stored in the at least one data lake (¶[0079] and [0381], Tsirogiannis). 
Regarding claim 12, wherein the synchronization is performed in real-time or at near real-time (¶[0079] and [0381], Tsirogiannis). 
(¶[0228], Tsirogiannis). 
Regarding claim 14, wherein the queries include SQL queries and commands (¶[0269] and [0308], Tsirogiannis). 
Regarding claim 15, wherein at least one of the plurality of computing machines is configured to orchestrate the operation of the plurality of computing machines (¶[0386], Tsirogiannis). 
Regarding claim 16, wherein computing machines are allocated on demand (¶[0385] and [0432], Tsirogiannis). 
Regarding claim 17, wherein the storage communication protocols is any one of: remote direct memory access (RDMA) over converged ethernet (RoCE), internet wide area RDMA protocol (iWARP), non-volatile memory express (NVMe), NVMe over fabric (NVMeF), and NVMeF over TCP (¶[0066] and [0206], Tsirogiannis). 
Regarding claim 18, wherein the platform is deployed in a cloud computing environment (compute cloud 108, Fig 1A; ¶[0129], Tsirogiannis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirogiannis et al. (US 20170206256 A1) as applied to claims 1-3 above, and further in view of Yates et al. (US 20080222136 A1).
(¶[0409]-[0410], Tsirogiannis), except wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view. 
Yates discloses wherein the indexed view is segmented into vertical partitions (¶[0010], Yates), wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view (¶[0128] and [0133], Yates). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Tsirogiannis and Yates before them to modify the managing materialized view of Tsirogiannis into Yates, as taught by Yates. One of ordinary skill in the art would be motivated to integrate managing materialized view into Tsirogiannis, with a reasonable expectation of success, in order to obtain predictable result of improving the materialize views.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Das et al. (US 20180096006 A1) disclose WORKLOAD-DRIVEN RECOMMENDATIONS FOR COLUMNSTORE AND ROWSTORE INDEXES IN RELATIONAL DATABASES.
2. Bensberg et al. (US 20170177700 A1) disclose UPDATING A PARTITIONING COLUMN.
3. Ding et al. (US 20140280028 A1) disclose SELECTIVE MATERIALIZED VIEW REFRESH.
4. Nori et al. (US 20060085465 A1) disclose method for updating database object metadata.
5. Breining et al. (US 20030212664 A1) disclose Querying markup language data sources using a relational query processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

April 8, 2021